On Motion for Rehearing.
Grogan contends that the word “election” as used in § 24-2801 does not include a primary because Code Ann. §§ 34-103 (e) and 34-103(x) draw a sharp distinction between elections and primaries. Although the Georgia Election Code, Code Ann. § 34-101, et seq., makes a distinction between elections and primaries, many other statutes do not. Code Ann. § 24-2801 is one of the statutes that do not. It used the word “election” generically, which includes a primary.

Motion for rehearing denied.


All the Justices concur, except Jordan, P. J., and Marshall, J., not participating.